Title: From James Madison to John G. Jackson, 4 November 1812
From: Madison, James
To: Jackson, John G.


Dear SirWashington Novr. 4. 1812
I have recd. your favor of the 21st. I cannot too much applaud Your zeal & that of your associates, in efforts to retrieve what has been lost by the want of that or something else in others. The present sacrifices you are yourself making call for peculiar acknowledgments. I am constrained at the same time to remark that according to the view taken here, of the prospects before Genl. Harrison, it must be doubtful whether an additional mounted force will be required, or if otherwise, whether forage can be relied on at the approaching season & thro’ the winter; and moreover, as you seem to be aware, that the law has made no provision for a force of the description in question. So much confidence however is placed in Genl. H. that if his judgment decides that the corps you have provided will be wanted & can be supported, the Executive will do all in their power towards defraying the expence of it as proposed by you; that is to say, the case will be stated and recommended to the justice of Congres⟨s⟩ [illegible] footing is the only one on which it can be put. You can appreciate all the circumstances attending it, and particularly the expediency, of dim[in]ishing the expence to be defrayed, as far as consists with the plan, should under the explanations here given be pursued [sic]. We have not been unaware of the want of Artillery Office⟨rs⟩ for the Expedition to Detroit &c. But the truth, that there so few [sic] of them who have had experience or even the preparatory education, that they are already appropriated under the other commanders where their services cannot be spared. The officers appointed to the new Corps, are as yet as raw as those of the Militia. I learn indeed that there are some under Genl. Wadswirth, who have more acquaintance with Artillery, than any not of the old Corps. We shall however not lose sight of this object, and will do all that can be done. In much haste yrs.
J. Madison
